



COURT OF APPEAL FOR ONTARIO

CITATION: Toronto Sun Wah Trading Inc. v. Canada (Canadian
    Food Inspection Agency), 2014 ONCA 803

DATE: 20141117

DOCKET: C58708

Cronk, Gillese and Rouleau JJ.A.

BETWEEN

Toronto Sun Wah Trading
    Inc.

Plaintiff (Appellant)

and

Canadian Food Inspection Agency, City of Toronto,
    City of Kingston and
Jerry Zalewski

Defendants (
Respondent
)

Newton Wong and V. Ross Morrison for the appellant

Kristen Muszynski and M. McCaw, for the respondent

Heard: November 10, 2014

On appeal from the judgment of Justice Michael A. Penny
    of the Superior Court of Justice, dated March 18, 2014.

By the Court:

[1]

This is an appeal from a judgment dated March 18, 2014, which granted a
    motion for summary judgment and dismissed the claim of Toronto Sun Wah Trading
    Inc. (the appellant) against Jerry Zalewski (the respondent).  For the
    reasons that follow, the appeal is dismissed.

BACKGROUND IN BRIEF

[2]

The appellant is a bean sprout producer. Its sprouts were linked to an
    outbreak of salmonella in the Kingston area in 2005.

[3]

The respondent was a public health inspector at the relevant time.  He
    was directed, by his superiors, to investigate the salmonella outbreak.

[4]

The appellant was identified as a supplier of bean sprouts linked to the
    salmonella outbreak.  Ultimately, the appellant recalled its sprouts and
    disposed of over 3,700 pounds of them.

[5]

The appellant then brought a claim for damages against the respondent
    and others.  The essence of its claim against the respondent was that he had
    been negligent in the way in which he carried out his role, as a public health
    inspector, in the salmonella investigation, and that he had defamed the
    appellant by making false or misleading statements to the public regarding the
    source of the salmonella outbreak.

[6]

The respondent brought a motion for summary judgment, claiming that as a
    public health inspector he was statutorily immune from liability.  His claim to
    immunity was founded on s. 95(1) of the
Health Protection and Promotion Act
,
    R.S.O. 1990, c. H.7 (
HPPA
), which

reads as follows:

95.  (1)
No action or other proceeding for
    damages or otherwise shall be instituted against
the Chief Medical Officer
    of Health or an Associate Chief Medical Officer of Health, a member of a board
    of health, a medical officer of health, an associate medical officer of health
    of a board of health, an acting medical officer of health of a board of health
    or
a public health inspector
or an
    employee of a board of health or of a municipality
who is working under
    the direction of a medical officer of health for any act done in good faith in
    the execution or the intended execution of any duty or power under this Act or
    for any alleged neglect or default in the execution in good faith of any such
    duty or power
.
[Emphasis added.]

THE DECISION BELOW

[7]

To raise a genuine issue requiring a trial on the issue of the
    respondents liability, the appellant had to provide some evidence which, if
    believed, could constitute bad faith.   The motion judge found that there was
    no such evidence.

[8]

Before the motion judge, the appellant relied on
Finney v. Barreau
    (Québec)
, 2004 SCC 36, [2004] 2 S.C.R. 17, for the proposition that bad
    faith does not always require intentional harm and that serious carelessness or
    recklessness can constitute a lack of good faith.

[9]

The motion judge acknowledged that
Finney

appears to
    expand the definition of bad faith, but stated that it was important that
Finney

be understood within its specific context, both legally and factually.  The
    issue in
Finney
was whether the Barreau, through delay and a failure
    to act to restrain a particular lawyer from engaging in the practice of law,
    had failed in its fundamental purpose of protecting the public.  The Supreme
    Court found that the Barreaus virtually complete absence of diligence meant
    that its conduct was not up to the standards imposed by its fundamental
    mandate.

[10]

The
    motion judge noted that the situation in
Finney

was very
    different from the present case in which the respondent was alleged to have
    acted negligently while pursuing his mandate to protect the public.

[11]

The
    appellant also relied on
Sparks (Litigation Guardian of) v. Ontario
, 2010
    ONSC 4234, a case involving a provision in the
Ministry of Correctional
    Services Act
,
R.S.O. 1990, c. M.22
,
similar to s. 95(1) of
    the
HPPA
.  In
Sparks
, the defendant brought a Rule 21 motion
    to strike the plaintiffs claim as disclosing no reasonable cause of action. 
    The motion was dismissed on the basis that sufficient facts had been pleaded to
    meet the expanded definition of bad faith articulated in
Finney
.

[12]

The
    motion judge did not find
Sparks
to be of assistance in resolving this
    case because
Sparks

involved a Rule 21 motion, which requires
    the court to accept as true the facts alleged in the pleading unless they are
    patently ridiculous or based on assumptions or speculative conclusions.  In the
    present case, the issue was not the sufficiency of the pleading, but rather
    whether there was a genuine issue for trial concerning the respondents
    entitlement to the statutory immunity under s. 95(1) of the
HPPA
.

[13]

The
    motion judge found, even assuming that the expanded definition of bad faith
    applied, the appellant had not produced any evidence which, if believed, could
    constitute recklessness to the point of abuse of power or the breakdown of the
    orderly use of authority. The appellants evidence focused exclusively on
    specific incidents associated with the Phnom Penh restaurant and ignored the
    broader context of the investigation. The evidence was clear and unchallenged
    that the respondents presentations and reports implicating the appellant were
    made at the direction of his superiors.

THE ISSUE

[14]

The
    main issue raised on appeal is whether the motion judge erred in finding that
    there was no genuine issue requiring a trial on the question of whether the
    respondent had acted in bad faith.

ANALYSIS

[15]

In
    our view, the appeal should be dismissed.

[16]

The
    motion judge found that the appellant had provided no evidence which, if
    believed, could constitute bad faith and displace the immunity conferred by s.
    95(1) of the
HPPA
.
He made this finding based both on the
    traditional definition of bad faith and on the expanded meaning, argued for by
    the appellant, which includes recklessness or gross negligence.  We see no
    error in the motion judges application of the governing legal principles to
    his factual findings and his conclusion that there was no genuine issue
    requiring a trial in respect of the respondent.

[17]

In
    oral argument, counsel for the appellant argued that many of the documents
    provided by the respondent were inaccurate or, in effect, fraudulent.  He could
    point to no evidence on the record to substantiate these serious allegations. 
    It is not sufficient, on appeal, for counsel to simply raise possible
    alternative interpretations of the documentary record that had not been put to
    the witnesses or pursued below.

DISPOSITION

[18]

Accordingly,
    the appeal is dismissed with costs to the respondent, fixed at $14,745,
    including disbursements and all applicable taxes.

Released: November 17, 2014 (E.A.C.)

E.A. Cronk J.A.

E.E. Gillese J.A.

Paul Rouleau J.A.


